DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 9 and 10 are allowable.

As per claim 1, Lorbacher (Ocean mixed layer depth: A subsurface proxy of ocean-atmosphere variability) discloses a method (see page 2 first paragraph and page 9: paper presents a new computation/method of computing, curvature-based criterion), comprising:
reading, in a program, a vertical high resolution profile corresponding to a body of water the vertical high resolution profile including temperature of the body of water (see Fig.4, page 11 section 4, page 12 last paragraph, and page 17 first two paragraphs: discusses high resolution profiles; and page 31-36: discloses MATLAB code of the computational algorithm, includes inputting temperature/depth profile into the program, i.e. obvious that computer system would need to read/access the values from memory in order to implement the disclosed program process);
determining, in a program, whether intervals of the vertical high resolution profile are inhomogeneous or nearly homogeneous water columns (see page 10 last 3 paragraphs, page 11 section 4, page 28 second paragraph: determines if there a region of inhomogeneity or not in the temperature profile);

selecting, via the program, a profile segment corresponding to a portion of the vertical high resolution profile between a surface of the body of water and a bottom of a thermocline (see pages 10-11: defines a lower limit that refers to the top of the thermocline and is closely below hmix, i.e. the mixed layer depth (MLD), this depth from the surface to hmix corresponds to a portion of the profile between a surface of the body of water and a bottom of a thermocline, discusses that the range, i.e. z(1); z(imld0), is used in the hmix gradient calculations), said selecting the profile segment including:
determining, via the program, a fixed upper limit (Zstop) of the profile segment, and determining, via the program, a fixed lower limit (Zsbot) of the profile segment calculated based on the standard deviation and gradient of temperature throughout the vertical high resolution profile (see pages 10-11 second 3: discusses determining a profile with upper and lower limits [z(1); z(imld0)] based on the gradient and standard deviation of the of the profile, obvious that fixed upper limit could have been based upon the first data value obtained, where a gradient value or standard deviation value has not been computed, or the can be determined as the first data point used in the gradient or standard deviation calculation algorithms, since the claim does not claim how the gradient and deviation were used to determine the upper limit, the prior art meets the limitations of the claimed invention as it covers the determinations of the upper limit and lower limit based on the discussed parameter); 

setting, via the program, as corresponding to mixed layer depth the identified shallowest depth where minima and maxima of curvature fall together with positive and negative gradient (gT) or where gT > 0.7 x max|gT|, where gT is the gradient (see page 11 section 4 and page 33: The level closest to hmix, z(imld), is the first local maximum/minimum of cT that falls together with a positive/negative gradient gT, also discusses setting imld, i.e. Zimld, using the claimed relationship of gT > 0.7 x max|gT|, the determination of imld, Zimld, is a setting of the parameter); and
outputting, via the program, a graphic identification of the corresponding mixed layer depth in the form of a flag on a graph (see Fig. 4, page 11, and pages 31-36: program code includes an output of the mixed layer depth highlighted in the output section on page 31, also Fig. 4 is a computer generated graph that marks, i.e. flags, the mixed layer depth on the high resolution profile, i.e. a graph).
	
Bernard (US 6,771,563) discloses a method wherein the method is implemented via processing circuitry of a mobile oceanographic device (see Title, Fig. 7a, column 2 
outputting data, on a display device of the mobile oceanographic device, using the processing circuitry of the mobile oceanographic device (see column 7 line 19 – column 8 line 59: navigation processor connected to a display unit, for displaying data). 

Kara (An optimal definition for ocean mixed layer depth) discloses obtaining/reading a vertical high resolution profile of a body of water that includes both temperature and density of the body of water (see Abstract, page 16,805 left column, and page 16,806 - Figure 2: obtaining a higher resolution profile/OWS data set for both temperature and density of the body of water, the OWS data set is considered a high resolution profile when compared to lower resolution profiles). 

However the prior art fails to disclose determining, via the processing circuitry of the oceanographic device, whether intervals of the vertical high resolution profile are inhomogeneous or nearly homogeneous water columns;
only when said determining determines that the intervals of the vertical high resolution profile are inhomogeneous, performing the following operations:
selecting, via the processing circuitry of the oceanographic device, a profile segment corresponding to a portion of the vertical high resolution profile between a surface of the body of water and a bottom of a thermocline, said selecting the profile segment including:

determining, via the processing circuitry of the oceanographic device, a fixed lower limit (Zsbot) of the profile segment calculated based on the standard deviation and gradient of temperature throughout the vertical high resolution profile; 
identifying, via the processing circuitry of the oceanographic device, a shallowest depth (Zimld) in the selected profile segment where the following three conditions are satisfied:
(1) minimum/maxima of curvature fall together with positive/negative gradient (gT),
(2) |gT(i)| > σgt where gT(i) is the gradient at a predetermined interval (i), σgt is the standard deviation of gradient between Zstop and Zimld0,  and
(3) σ30(i) > 0.02, where σ30(i) is the standard deviation of temperature in Celsius in a 30 meter interval below a current depth, 
otherwise, when the three criteria are not satisfied, approximate the shallowest depth within the selected profile segment at which gT > 0.7 x max|gT|; 
setting, via the processing circuitry of the oceanographic device, as corresponding to mixed layer depth (MLD), the identified shallowest depth or the approximated shallowest depth depending upon whether or not the three criteria are satisfied. 



Dependent claims 3, 9 and 10 are allowable due to their dependency upon allowable independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865